Citation Nr: 0307968	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  95-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972, and from March 1987 to May 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the RO in 
Muskogee, Oklahoma which denied service connection for 
residuals of a neck injury.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for residuals of a neck injury and the VA has made reasonable 
efforts to develop such evidence.

2.  A neck disorder is not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the April 
1996 rating decision, in the May 1996 statement of the case, 
the August 1996, December 1996, August 1997 and January 2003 
supplemental statements of the case, VA letters to the 
veteran dated in September 2000, March 2001, and April 2002 
and Board remands dated in June 1997, February 1999, and 
August 2000  have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran and his representative have submitted written 
arguments and testimony.  The rating decision, statement of 
the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from March 1970 to February 
1972 and from March 1987 to May 1990.

A review of his service medical records shows in October 
1971, the veteran suffered a pulled muscle in his back, which 
resulted in minor limitation of motion.  The diagnosis was 
muscle stain.  On medical examination performed for 
separation purposes in January 1972, the veteran's neck was 
listed as normal.  The remaining service medical records are 
negative for complaints or treatment of a neck disorder. 

Post-service medical records are negative for a neck disorder 
for many years.

During an examination conducted by William Van Wey, M.D., in 
December 1980, the veteran reported pain in his neck and 
lower back.  The diagnosis was facet arthrosis of the lumbar 
spine with neuropathy and radiopathy.

In a statement dated November 1983, the veteran reported that 
he was injured in Vietnam when a fellow soldier accidentally 
triggered a bobby trap.  He suffered injuries to his right 
leg, knees, eardrums and right eye.  A helicopter arrived at 
the scene to transport the injured soldiers.  When the 
helicopter lowered the internal rescue heist he was not 
properly strapped in and when the helicopter began to leave 
the scene it dragged him through numerous trees.  Eventually, 
the door gunner cut the cable to the rescue heist and the 
veteran fell approximately 30 to 40 feet.  He reported that 5 
witnesses saw this accident.  At the close of the statement 
he emphasized he was only having problems with his eye, knee 
and back.

A VA outpatient progress note dated April 1984 shows the 
veteran complained of a swollen left neck.  No diagnosis was 
noted.

During his second period of service, the veteran underwent a 
periodic examination in February 1990.  His neck was listed 
as normal.  In a Report of Medical History dated February 
1990, he stated he was in excellent health and was not taking 
any medication.  However, he did relate that he had recurrent 
back pain.  Further questioning revealed that the pain was in 
the low back and increased upon exertion or lifting.

While still in service, the veteran, in a statement dated May 
1990, explained that he could hardly walk and his back was in 
unbearable pain.  He walked hunched over in order to relieve 
the pain but it provided little relief.

A February 1991 letter from a private physician, Dr. 
DeJarnett, D.O., indicated that the veteran had been under 
his care for the past eight years and he suffered from 
ankylosing spondylitis, which was progressive and 
debilitating.

The veteran submitted a statement in February 1991, which 
explained that he did not report the injuries suffered in 
Vietnam because he did not want to jeopardize the pilot's 
career.    

In another statement submitted by the veteran in March 1991, 
he reported difficulty walking and moving his joints due to 
his injuries in Vietnam.  He asserted that he could not work 
and was in terrible pain.

An X-ray study performed in February 1996 of the veteran's 
cervical spine, showed degenerative disc disease of C5-6 
level, cervical fusion at the C4 level and mild right 
neuroforaminal narrowing at C5-6 and left C4-5 secondary to 
hypertrophic spurs.  

In April 1996 and October 1996 the veteran's spouse submitted 
statements, which claimed the veteran, had a great number of 
problems since returning from Vietnam.  He experienced 
problems with his nerves, sweating and mood changes.  He had 
back and neck problems and could not take medication for the 
pain because it upset his stomach.    

In October 1996 the veteran claimed he was almost totally 
handicapped.

During the veteran's personal hearing in October 1996 he 
testified that after his accident in Vietnam he was treated 
for shrapnel wounds and splinters.  Upon leaving the service 
he had trouble getting straight up in the mornings and he 
could not bend over due to pain.  He later testified that the 
pain began about 2 to 3 years after service but he did not 
seek medical treatment immediately.  He could not work 
because he could not move to his right.

A private statement dated July 1996 from Dr. David DeJarnett, 
D.O., reported that the veteran had progressive spinal 
fusion, decreased range of motion, neck and back pain.  Anti-
inflammatory agents poorly controlled the pain but the 
veteran refused to take narcotics.  The doctor did not expect 
any improvement in the future and foresaw progression of 
symptoms.

The Board remanded the case in June 1997 primarily for the 
purpose of affording the veteran a current VA examination to 
ascertain the nature, severity and etiology of any cervical 
spine disorder.  

At a July 1997 VA examination the veteran complained of pain 
in his neck.  The diagnosis was symptomatic neck with 
limitation of motion with degenerative changes noted on the 
X-ray study.  In an addendum the examiner noted that the 
veteran's cervical spine disorder was not causally or 
etiologically related to a neck injury reportedly sustained 
by the veteran during service and which cannot be confirmed 
by his medical records.  An X-ray study of the veteran's 
cervical spine which was performed in July 1997 showed 
degenerative disc disease at the C5-C6 level, status post 
cervical fusion at C4-C5 and neural foraminal narrowing at 
the left C5-C6 and right C3-C4 neural foramina.

VA outpatient progress notes reflect treatment for a variety 
of conditions, including neck pain.  In a treatment note 
dated June 1997 the veteran reported an increase in neck pain 
and stated he could not take the pain anymore.  In a June 
1997 addendum to the treatment note the diagnosis was neck 
pain with probable nerve root impingement.  In September 1997 
he presented with degenerative disc disease and neck pain.  
He was previously treated with Naprosyn and stated that it 
helped the pain.

In a statement dated November 1998 the veteran claimed he was 
going to bring the individual who witnessed the accident to 
his personal hearing but the hearing was cancelled.  He 
requested compensation for his wounds, pain and suffering.  
He reported no use of his back or neck.

In December 1998, the RO received correspondence from a 
fellow soldier and friend of the veteran who claimed he was a 
witness to the accident in Vietnam.  The acquaintance 
reported that he was in the same squad as the veteran and on 
August 17, 1971, a bobby trap was triggered and the veteran 
suffered injuries to his knee, hand and eye.  The 
acquaintance watched as the helicopter attempted to airlift 
the veteran.  As they were trying to lift him into the 
helicopter he was drug through trees and then came crashing 
to the ground.  Eventually the helicopter dropped a basket 
and both individuals were taken to the field hospital.  

In February 1999 the Board remanded the case to the RO and 
requested that the veteran be afforded a travel board 
hearing.  In August 2000, the matter was remanded and the RO 
was instructed to obtain all the veteran's medical treatment 
records from the VA in Tulsa, Oklahoma.  

During the veteran's June 2000 travel board hearing, he 
testified that he was treated with pain medication shortly 
after receiving his wounds in Vietnam.  The medication kept 
him from knowing the extent of the injury to his neck and 
from making complaints about the injury.  He was taking 
acetaminophen and Naproxen for a few years.  Two months after 
the incident he began to have problems with his neck.  

In September 2000, Dr. David DeJarnett, D.O. submitted a 
letter explaining that the veteran had been his patient for 
over 20 years for neck and back injuries which occurred in 
Vietnam.  He indicated that the veteran's injuries were from 
a bad fall from a considerable height.    

VA outpatient treatment notes dated March 2000 to March 2003 
reflect treatment for various conditions.  In a treatment 
note dated May 2000 the veteran presented with complaints of 
neck and back pain.  The pertinent diagnosis was severe 
degenerative disc disease of the neck.  He was instructed to 
continue taking Naprosyn.

In a private treatment note from Hillcrest Medical Center 
dated May 2002 the veteran complained of chronic neck and 
back pain.  He did not have surgery on his spine but there 
were deformities of the spine and he was on lortab for the 
chronic pain syndrome.  The doctor opined that the back and 
neck spinal pain were secondary to trauma sustained in 
Vietnam.

Analysis

The veteran contends that he incurred a neck disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

There is no evidence of a neck disorder dated within the 
first post-service year.  Post-service medical records are 
negative for a neck disorder for many years until 1980, 
almost 8 years after service.

Private medical records dated February 1991 to September 2000 
show the veteran was treated for neck pain and was diagnosed 
with ankylosing spondylitis.  The doctor indicated that the 
veteran's injuries were caused by a bad fall sustained in 
service.  VA outpatient records dated April 1984 through 
March 2003 reflect multiple complaints for neck pain.  At a 
VA examination in July 1997 the veteran complained of pain in 
his neck.  The examiner opined that the veteran's cervical 
spine disorder was not causally or etiologically related to a 
neck injury reportedly sustained by the veteran during 
service, which cannot be confirmed by his medical records.  A 
private doctor from Hillcrest Medical Center indicated that 
the veteran's back and neck spinal pain were secondary to 
trauma sustained in Vietnam.     

Although a private doctor has opined that the veteran's neck 
disorder was probably related to a bad fall from a 
considerable height while in service, and another private 
physician has indicated that the back and neck spinal pain 
were secondary to trauma sustained in Vietnam, the Board 
notes that these statements are clearly based on the history 
provided by the veteran.  A mere recitation of the veteran's 
self-reported lay history does not constitute competent 
medical evidence of diagnosis or causality.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. 
App. 406 (1995).  As such these medical statements have no 
probative value in connecting any current neck disorder to 
service.  Id. 

The veteran has asserted that he incurred a neck disorder as 
a result of his service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as well as that of an 
acquaintance who submitted a lay statement in December 1998.  
However, neither the veteran nor the noted acquaintance has 
been shown to possess medical credentials or to otherwise 
have the level of medical expertise needed to provide a 
competent opinion as to the etiology of a current neck 
disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As these lay statements do not contain 
competent medical evidence, they lack probative value.

As the medical evidence does not demonstrate that the 
veteran's current neck disorder is linked to service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a neck 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for residuals of a neck injury is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

